Citation Nr: 1817857	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-20 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in El Paso, Texas


THE ISSUE

Entitlement to a clothing allowance for the year 2016.

(The issues of service connection on appeal are the subject of a separate Board decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in El Paso, Texas, that denied a clothing allowance for the year 2016.


FINDING OF FACT

The Veteran consistently uses his VA-issued back brace with sufficient consistency to wear out, tear, or cause irreparable damage to clothing. 


CONCLUSION OF LAW

 The criteria for entitlement to a clothing allowance for 2016 are met.  38 U.S.C. §§ 1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, to the extent that the VCAA applies to this claim, the Board has granted the underlying claim and therefore any failure on the part of VA to comply with the duty to notify and assist would constitute harmless error.



Merits

The Veteran seeks entitlement to a clothing allowance due to use of a back brace for the year 2016.

In pertinent part, 38 C.F.R. § 3.810(a) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 U.S.C. § 1162 (2012); 38 C.F.R. § 3.810(a)(1)(ii)(A) (2017).

The Board notes that the Veteran has been awarded a clothing allowance in years prior to 2016 due to a back brace for his service-connected low back disability.  Further, he has asserted that he continues to be issued said back brace and the back brace causes damage to his clothing.  See February 2016 Notice of Disagreement.

The Veteran is competent to attest to the impact that the prescribed back brace has on his clothing.  Further, the Board finds no reason to doubt his credibility in this regard.  Indeed, given the awards of clothing allowances due to the back brace in past years, the Veteran's statements are internally consistent with the record.  There is no evidence counter to the Veteran's assertion that his back brace wears out his clothing.

The evidence is thus at least evenly balanced as to whether the Veteran has met the criteria for a clothing allowance for the year 2016.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a clothing allowance for the year 2016 is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.





ORDER

A clothing allowance for the year 2016 is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


